Title: From Alexander Hamilton to Jonathan Trumbull, 6 April 1792
From: Hamilton, Alexander
To: Trumbull, Jonathan



Sir,
Treasury DepartmentApril 6th 1792.

I have the honor, pursuant to the order of the House on that subject, to transmit herewith sundry petitions for personal services in the Army and Navy, which have been heretofore referred to me, and to be, with perfect respect,   Sir   Your most obedient, and   Humble Servant
Alexander Hamilton.
The HonorableThe Speaker of the House of Representatives.
